In a negligence action by the infant plaintiff to recover damages for personal injury, and by the infant’s father to recover damages for medical expenses and loss of services, the defendant appeals from a judgment of the Supreme Court, Richmond County, entered March 7, 1963 after trial, on the verdict of a jury in favor of the infant plaintiff for $18,000 and in favor of her father for $2,000. Judgment affirmed, with costs. In our opinion, under the circumstances here, it may not be held that the evidence did not justify a finding or conclusion by the jury that the infant was injured as a result of the defendant’s negligence (Santos v. Unity Hosp., 301 N. Y. 153; cf. Stein v. Palisi, 308 N. Y. 293, 297); nor may it be held that the sums awarded were excessive (Carballal v. Pilgrim Laundry, 254 App. Div. 773, affd. 279 N. Y. 653; cf. Clegg v. Metropolitan St. Ry. Co., 1 App. Div. 207, affd. 159 N. Y. 550). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.